Citation Nr: 1532576	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1987 with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

In December 2014, the Veteran testified via video before the undersigned Veterans Law Judge.  The Board reopened the claim and remanded it in February 2015.


FINDING OF FACT

The currently diagnosed back disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that his current back disability is due to an injury during active duty service.  Service treatment records show that he was involved in a 1979 motor vehicle accident which resulted in a back injury.  He continued to seek treatment for chronic low back pain during active duty service and during his subsequent National Guard service.  At the December 2014 Board hearing, he testified that he has had back pain even since the in-service injury.  Recent records from the Social Security Administration show that the Veteran is considered disabled due to his back disability.  

A Veteran is competent to describe observable symptoms such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that he has experienced back pain and limitation of motion since service is competent and credible.  

Records from the SSA include a physician's statement from A.E.P., M.D. who related that the history of the condition was chronic low back pain radiating down bot hextremitiies since 1979 in a motor vehicle accident while he was in active duty.  

Records from Scott and White dated in July 2001 include the Veteran's reported history that all his problems stem from the 1979 motor vehicle accident.  

An April 2011 VA examination concluded the back condition was less likely related to service as there was no ongoing back condition noted during the 1987 physical examination and he was discharged from the National Guard after a back injury related to a civilian motor vehicle accident in 1990.  This examiner noted a 1997 x-ray that reflected an old small avulsion fracture of L4 however this was not noted on previous or follow up imaging.  

An April 2012 statement from Dr. P.S. noted the Veteran had lower back pain for several years that was worsening.  He opines that the currently diagnosed degenerative disc disease of the lumbar spine is due to the 1979 back injury.  

An April 2015 VA examiner opined that the current condition is not related to service.  The rationale was that there was no documentation of a chronic back condition at the time of separation from active duty service.  

The Board finds that the evidence is at least in equipoise on the question of whether the current back disability is related to service.  The evidence shows an in-service injury and a current disability.  Dr. P.S. did not provide a full rationale for the opinion that the condition is related to service.  While the April 2015 VA examination included a rationale and commented on Dr. S.'s opinion, it also based its conclusion, in part on the lack of documentation of a chronic back condition at the time of separation from service and did not specifically comment on the lay testimony of continuous back pain since the injury in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In this case, as noted above, the Board finds the lay testimony as to continuous back pain to be both competent and credible.  Furthermore, Dr. S. noted the February 2012 MRI diagnosed spondylosis, a form of arthritis.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining spondylosis as ankylosis of a vertebral joint or degenerative spinal changes due to osteoarthritis).  Given the diagnosis of arthritis, lay testimony of continuity and conflicting medical opinions the Board finds the evidence is at least in equipoise, and the Veteran must prevail. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the back disability is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


